Citation Nr: 0502870	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  98-13 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for residuals of testicular 
cancer.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel




INTRODUCTION

Appellant reportedly had active military service from June 
1969 to December 1970.  The file does not contain a DD Form 
214 or other official verification of service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Buffalo, New 
York, Regional Office (RO) that denied service connection for 
the residuals of testicular cancer.

Appellant's VA Form 9, received in September 1998, requested 
a Travel Board hearing.  Appellant submitted a letter to VA 
in April 2000 that cancelled his request for Travel Board 
hearing and requested a hearing at the RO instead.  Appellant 
submitted a letter to RO in June 2000 asking that his RO 
hearing be postponed while he pursued additional evidence.  
The file does not show that appellant submitted a writing 
that revoked his previous request for hearing.  It does not 
appear that the hearing was rescheduled.  During development 
below, he will be asked to verify whether he still wants a 
hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
2002)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326) (2004).  This 
law redefined the obligations of VA and imposed an enhanced 
duty on VA to assist a claimant in developing his claim.  The 
VCAA also imposed an enhanced duty on VA to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's appeal was pending on the date of enactment of 
the VCAA, so the VCAA applies to the instant case.  This 
claim was, however, filed and adjudicated prior to the 
passage of the VCAA.

The VCAA requires VA to notify a claimant of the provisions 
of the VCAA and also to notify the claimant of the evidence 
necessary to develop his claim.  As part of the notice, VA is 
to specifically inform the claimant, and the claimant's 
representative if any, of which portion of the evidence, if 
any, VA will obtain, and which portion, if any, the claimant 
must obtain.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In essence, VA must advise a claimant to "give us 
all you've got" in regard to a claim for benefits.  38 
C.F.R. § 3.159(b)(1) (2004).  This has not yet been done in 
this claim.

The VCAA also places a heightened requirement on VA to assist 
a claimant in developing his claim.  In general, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence to substantiate his claim, 
unless no reasonable possibility exists that further evidence 
would aid in substantiating it.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).  The VCAA requires VA to 
make as many requests as necessary to obtain relevant records 
from a Federal department or agency, to include service 
medical records (SMR).  38 C.F.R. § 3.159(c)(2) (1994).  

In this case, the VA Form 8 (Certification of Appeal) states 
that verification of service and complete SMR are on hand, 
but there are no such documents in the file.  A memorandum 
dated September 1993 states that the original C-file was 
lost, and the current C-file is a reconstruction, which may 
account for the absence of those documents.  The claims file 
reflects that the service medical records were requested, but 
there is no indication of a response to that request.  
Additionally, there is no clear verification of service.  In 
view of the apparent lost claims folder, and with it the 
service medical records, service administrative records 
should be requested.

Appellant contends that he had a trauma to his testicle while 
in service, and that the trauma resulted in subsequent 
testicular cancer.  A private medical opinion on file states 
that testicular cancer can be caused by trauma.  It is 
therefore necessary at this point to assist appellant in 
substantiating that the trauma occurred, which is why the 
absence of SMR is significant.  Lay evidence may be 
acceptable to document that professed events occurred in 
service, but it does not appear that appellant has ever been 
advised that he may present lay evidence in support of his 
claim.

In view of the absence of the service medical records, it is 
possible that records leading up to the time of the surgery 
in 1985 would be probative as to the pathology present to the 
surgery.  The veteran had indicated in correspondence early 
in the claim that he had been treated in the early 1970's at 
VA facilities for testicular pathology.  He was asked to 
provide information as to the locations of the VA treatment, 
and did not respond.  Thus, the RO was unable to search for 
records.  The veteran will be given an opportunity to 
identify that VA facility as the case otherwise needs 
development.

It is clearer, however, the testicular surgery was conducted 
at the Buffalo VA Medical Center (VAMC) in early 1985.  RO 
should attempt to obtain all records of that hospitalization 
as well as any medical records available leading up to that 
surgery, to include outpatient and inpatient records.  The 
complete records of that hospitalization should be obtained.

In addition, a private physician, L. S., M.D., wrote in 2000 
that the veteran had been a patient since 1985.  The records 
of Dr. S. from 1985 should also be requested.

The duty to assist includes providing medical examination or 
obtaining medical opinion when necessary to decide the claim.  
38 C.F.R. § 3.159(c)(4) (2004).  Appellant has not been 
afforded a VA medical examination or VA opinion in this case.  
If there is a history of testicular trauma that can be 
reasonably confirmed by the records of post-service VA 
treatment in the 1970's, by clinical histories on records 
approximating the 1985 surgery, or by other competent source, 
a medical opinion as to whether the cancer could reasonably 
be related to the trauma would seem to be indicated.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO must provide comprehensive 
VCAA notice in regard to appellant's 
claim.  38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002); 38 C.F.R. § 3.159 
(2004); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  
Appellant should be advised to "give 
us all you've got" in regard to his 
claim.  

Appellant should specifically be 
advised that he is entitled to present 
lay evidence in support of his 
contention that he had a traumatic 
injury to his testicle while in 
service.  In addition, he is notified 
that he should provide the RO with a 
list of VA facilities from which he 
claims treatment for testicular 
pathology in the 1970's.  In addition, 
the RO should obtain ALL AVAILABLE 
MEDICAL RECORDS OF TREATMENT DATED FROM 
1984 AT THE BUFFALO VAMC, TO INCLUDE 
ALL RECORDS OF THE 1985 TESTICULAR 
SURGERY.  

Appellant's assistance should also be 
requested, as needed in obtaining 
records dated in 1985 from Dr. L.S.  If 
it is indicated that there is 
additional evidence to be obtained, the 
parties responsible should undertake to 
obtain that evidence.  To the extent 
that appellant's assistance is needed 
in obtaining or identifying pertinent 
records, that assistance should be 
requested.  

2.  RO should contact the veteran to 
determine whether he still wants a 
hearing.  If appellant no longer 
desires a hearing, his request for 
hearing should be revoked in writing.  
If he does not respond, it should be 
indicated that this is taken as a 
withdrawal of the hearing request.

3.  RO should submit a request for 
verification of service (DD Form 214 or 
other official verification of service) 
and for appellant's SMR.  Service 
personnel files should also be 
requested and associated with the 
claims folder.  RO must submit as many 
requests as necessary to obtain these 
documents or obtain a written response 
stating that the documents are not 
available.  All responses should be 
associated with the file.  

4.  Thereafter, if competent evidence 
of testicular trauma in service can be 
found, all available records should be 
forwarded to appropriate specialists at 
a VA Medical Center to determine the 
following: whether it is at least as 
likely as not that the testicular 
cancer was proximately caused by a 
trauma in service.  All indicated tests 
should be accomplished and all clinical 
findings should be reported in detail.  
The claims folder should be provided to 
the examiner(s) for review prior to the 
examination(s).  The opinion of Dr. 
L.S., should be reviewed and 
considered/discussed in reaching the 
opinion set forth.  If the examiner(s) 
cannot provide an etiological opinion 
without resorting to speculation, the 
examiner(s) should so indicate.

5.  After completing any necessary 
development in addition to that listed 
above, the RO should re-adjudicate 
appellant's claim for service 
connection of testicular cancer.  De 
novo consideration should be undertaken 
in order to comply with the provisions 
of the VCAA to the extent possible.

Thereafter, to the extent the benefits sought are not 
granted, the appellant and his representative should be 
provided with a Supplemental Statement of the Case (SSOC) and 
afforded a reasonable opportunity to respond thereto.  The 
case should then be returned to the Board for further 
appellate consideration, if in order.  No action is required 
of the appellant until he is notified.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
disposition warranted in this case, pending completion of the 
requested development.
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




